Exhibit 10.2

 

Subordination Agreement

 

Creditor(s):

Borrower(s):

 

 

NETLIST, INC., a Delaware corporation

NETLIST, INC., a Delaware corporation

 

 

and

Guarantor(s):

 

 

Netlist Technology Texas LP, a Texas limited partnership

Netlist Technology Texas LP, a Texas limited partnership

 

 

Address:

 

 

 

c/o NETLIST, INC.

 

51 Discovery, Suite 150

 

Irvine, CA 92618

 

Attn: Gail Itow, CFO

 

Fax: 949.679.0113

 

Email: gitow@netlist.com

 

 

Dated as of October 31, 2009

 

This Subordination Agreement is entered into between SILICON VALLEY BANK
(“Bank”), whose address is 3003 Tasman Drive, Santa Clara, California 95054, and
the creditor(s) named above (individually and collectively, and jointly and
severally, the “Creditor”).

 

1.     Subordination.  To induce Bank in its discretion to extend credit to the
above-named borrower (“Borrower”) pursuant to that Loan and Security Agreement,
dated as of an Effective Date on or about the date hereof (as amended, restated
supplemented, or otherwise modified from time to time, the “Loan Agreement”),
which credit is guarantied by the above-named guarantor (“Guarantor”; the
Borrower and the Guarantor are referred to herein, individually and
collectively, as the “Obligor”), the Creditor hereby agrees to subordinate and
does hereby subordinate payment by the Obligor of any and all indebtedness of
the Obligor, now or hereafter incurred, created or evidenced, to the Creditor,
however such indebtedness may be hereafter extended, renewed or evidenced
(together with all collateral, security and guarantees, if any, for the payment
of any such indebtedness) (collectively, the “Junior Debt”), to the payment in
full in cash to Bank of any and all present and future indebtedness,
liabilities, guarantees and other obligations, of every kind and description
(including without limitation any interest, charges and other sums accruing
after the filing of a petition by or against Obligor under the Bankruptcy Code
(or equivalent statute)), of the Obligor to Bank under or in connection with the
Loan Agreement or any other Loan Document (as such term is defined in the Loan
Agreement) (collectively, the “Senior Debt”), and the Creditor agrees not to ask
for, demand, sue for, take or receive any payments with respect to all or any
part of the Junior Debt or any security therefor, unless and until all of the
Senior Debt have been paid and performed in full, except that if no default or
event of default and no event which, with notice or passage of time or both,
would constitute a default or event of default, has occurred under any documents
or instruments evidencing or relating to the Senior Debt, both before and after
giving effect to the following payments, then intercompany trading obligations
and other regularly scheduled payments with respect to the Junior Debt may be
made in the ordinary course of business; provided, further, that non-cash
accruals in respect of the Junior Debt may be reflected in the respective books
and records of

 

1

--------------------------------------------------------------------------------


 

Silicon Valley Bank

 

Subordination Agreement

 

Obligor and Creditor irrespective of the existence of any such default or event
of default.

 

The word “indebtedness” is used herein in its most comprehensive sense and
includes without limitation any and all present and future loans, advances,
credit, debts, obligations, liabilities, representations, warranties, and
guarantees, of any kind and nature, absolute or contingent, liquidated or
unliquidated, and individual or joint.  Creditor represents and warrants to Bank
that the Obligor is now indebted to the Creditor in the amounts set forth on
Schedule 1 attached hereto and under the notes and/or documents (if any)
described on Schedule 1 attached hereto and that the same is all outstanding
indebtedness owing from the Obligor to the Creditor (but the subordination set
forth herein shall not be affected by any lack of any such attached Schedule 1).

 

2.     Distribution of Assets.  The Creditor further agrees that upon any
distribution of the assets or readjustment of the indebtedness of the Obligor
whether by reason of liquidation, composition, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding involving the readjustment of all or any of the Junior Debt, or the
application of the assets of the Obligor to the payment or liquidation thereof,
Bank shall be entitled to receive payment in full in cash of all of the Senior
Debt prior to the payment of all or any part of the Junior Debt, and in order to
enable Bank to enforce its rights hereunder in any such action or proceeding,
Bank is hereby irrevocably authorized and empowered in its discretion (but
without any obligation on Bank’s part) to make and present for and on behalf of
the Creditor such proofs of claim against the Obligor on account of the Junior
Debt as Bank may deem expedient or proper and to vote such proofs of claim in
any such proceeding and to receive and collect any and all dividends or other
payments or disbursements made thereon in whatever form the same may be paid or
issued and to apply same on account of the Senior Debt.  The Creditor further
agrees to execute and deliver to Bank such assignments or other instruments as
may be required by Bank in order to enable Bank to enforce any and all such
claims and to collect any and all dividends or other payments or disbursements
which may be made at any time on account of all and any of the Junior Debt.

 

3.     Transfer of Subordinated Debt.  The Creditor shall not sell, pledge,
assign or otherwise transfer, at any time while this Agreement remains in
effect, any rights, claim or interest of any kind in or to any of the Junior
Debt, either principal or interest, without first notifying Bank and making such
transfer expressly subject to this Subordination Agreement in form and substance
satisfactory to Bank.  The Creditor represents and warrants to Bank that the
Creditor has not sold, pledged, assigned or otherwise transferred any of the
Junior Debt, or any interest therein or collateral or security therefor to any
other person.  The Creditor will concurrently endorse all notes and other
written evidence of the Junior Debt with a statement that they are subordinated
to the Senior Debt pursuant to the terms of this Agreement, in such form as Bank
shall require, and the Creditor will exhibit the originals of such notes and
other written evidence of the Junior Debt to Bank so that Bank can confirm that
such endorsement has been made (but no failure to do any of the foregoing shall
affect the subordination of the Junior Debt provided for herein, which shall be
fully effective upon execution of this Agreement).

 

4.     Bank’s Rights.  This is a continuing agreement of subordination and Bank
may continue, without notice to the Creditor, to extend credit or other
accommodation or benefit and loan monies to or for the account of the Obligor in
reliance hereon.  Bank may at any time, in its discretion, renew or extend the
time of payment of all or any Senior Debt, modify the Senior Debt and any terms
or provisions thereof or of any agreement relating thereto, waive or release any
collateral which may be held therefor at any time, and make and enter into any
such agreement or agreements as Bank may deem proper or desirable relating to
the Senior Debt, without notice to or further consent from the Creditor and
without any manner impairing or affecting this Agreement or any of Bank’s rights
hereunder.  The Creditor waives notice of acceptance hereof, notice of the
creation of any Senior Debt, the giving or extension of any credit by Bank to
the Obligor, or the taking, waiving or releasing of any security therefor, or
the making of any modifications, and the Creditor waives presentment, demand,
protest, notice of protest, notice of default, and all other notices to which
the Creditor might otherwise be entitled.  This Section 4 applies to each
Creditor in its capacity as a creditor of the Obligor, and not in such
Creditor’s direct capacity as an Obligor.

 

2

--------------------------------------------------------------------------------


 

Silicon Valley Bank

 

Subordination Agreement

 

5.     Revivor.  If, after payment of the Senior Debt, the Obligor thereafter
becomes liable to Bank on account of the Senior Debt, or any payment made on the
Senior Debt shall for any reason be returned by Bank, this Agreement shall
thereupon in all respects become effective with respect to such subsequent or
reinstated Senior Debt, without the necessity of any further act or agreement
between Bank and the Creditor.

 

6.     General.   This Agreement sets forth in full all of the representations
and agreements of the parties with respect to the subject matter hereof and
supersedes all prior discussions, representations, agreements and understandings
between the parties.  This Agreement may not be modified or amended, nor may any
rights hereunder be waived, except in a writing signed by the parties hereto. 
In the event of any litigation between the parties based upon, arising out of,
or in any way relating to this Agreement, the prevailing party shall be entitled
to recover all of his costs and expenses (including without limitation
attorneys’ fees) from the non-prevailing party.  The parties agree to cooperate
fully with each other and take all further actions and execute all further
documents from time to time as may be reasonably necessary to carry out the
purposes of this Agreement.  At Bank’s option, all actions and proceedings based
upon, arising out of or relating in any way directly or indirectly to, this
Agreement shall be litigated exclusively in courts located within Santa Clara
County, California, and Creditor consents to the jurisdiction of any such court,
and irrevocably agrees to be bound by any judgment rendered thereby, and
consents to the service of process in any such action or proceeding by personal
delivery, first-class mail, or any other method permitted by law, and waives any
and all rights to transfer or change the venue of any such action or proceeding
to any court located outside Santa Clara County, California.  This Agreement is
being entered into, and shall be governed by the laws of the State of
California. Each Creditor represents and warrants that all actions on the part
of such Creditor, its officers, directors, partners, managers, members and
shareholders, as applicable, necessary for the authorization of this Agreement
and the performance of all obligations of such Creditor hereunder have been
taken, and that the execution, delivery and performance of and compliance with
this Agreement will not result in any material violation or default of any term
of any of its charter, formation or other organizational documents (such as
Articles or Certificate of Incorporation, bylaws, partnership agreement,
operating agreement, etc., as applicable).  This Agreement shall be binding upon
the Creditor and its successors and assigns and shall inure to the benefit of
Bank and Bank’s successors and assigns.

 

7.     WAIVER OF RIGHT TO JURY TRIAL; JUDICIAL REFERENCE. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, CREDITOR AND BANK EACH WAIVE THEIR RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, IF THE ABOVE WAIVER OF THE RIGHT TO A TRIAL
BY JURY IS NOT ENFORCEABLE, THE PARTIES HERETO AGREE THAT ANY AND ALL DISPUTES
OR CONTROVERSIES OF ANY NATURE BETWEEN THEM ARISING AT ANY TIME SHALL BE DECIDED
BY A REFERENCE TO A PRIVATE JUDGE, MUTUALLY SELECTED BY THE PARTIES (OR, IF THEY
CANNOT AGREE, BY THE PRESIDING JUDGE OF THE SANTA CLARA COUNTY, CALIFORNIA
SUPERIOR COURT) APPOINTED IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 638 (OR PURSUANT TO COMPARABLE PROVISIONS OF FEDERAL LAW IF THE DISPUTE
FALLS WITHIN THE EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS), SITTING WITHOUT
A JURY, IN SANTA CLARA COUNTY, CALIFORNIA; AND THE PARTIES HEREBY SUBMIT TO THE
JURISDICTION OF SUCH COURT.  THE REFERENCE PROCEEDINGS SHALL BE CONDUCTED
PURSUANT TO AND IN ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF

 

3

--------------------------------------------------------------------------------


 

Silicon Valley Bank

 

Subordination Agreement

 

CIVIL PROCEDURE §§ 638 THROUGH 645.1, INCLUSIVE.  THE PRIVATE JUDGE SHALL HAVE
THE POWER, AMONG OTHERS, TO GRANT PROVISIONAL RELIEF, INCLUDING WITHOUT
LIMITATION, ENTERING TEMPORARY RESTRAINING ORDERS, ISSUING PRELIMINARY AND
PERMANENT INJUNCTIONS AND APPOINTING RECEIVERS.  ALL SUCH PROCEEDINGS SHALL BE
CLOSED TO THE PUBLIC AND CONFIDENTIAL AND ALL RECORDS RELATING THERETO SHALL BE
PERMANENTLY SEALED.  IF DURING THE COURSE OF ANY DISPUTE, A PARTY DESIRES TO
SEEK PROVISIONAL RELIEF, BUT A JUDGE HAS NOT BEEN APPOINTED AT THAT POINT
PURSUANT TO THE JUDICIAL REFERENCE PROCEDURES, THEN SUCH PARTY MAY APPLY TO THE
SANTA CLARA COUNTY, CALIFORNIA SUPERIOR COURT FOR SUCH RELIEF.  THE PROCEEDING
BEFORE THE PRIVATE JUDGE SHALL BE CONDUCTED IN THE SAME MANNER AS IT WOULD BE
BEFORE A COURT UNDER THE RULES OF EVIDENCE APPLICABLE TO JUDICIAL PROCEEDINGS. 
THE PARTIES SHALL BE ENTITLED TO DISCOVERY WHICH SHALL BE CONDUCTED IN THE SAME
MANNER AS IT WOULD BE BEFORE A COURT UNDER THE RULES OF DISCOVERY APPLICABLE TO
JUDICIAL PROCEEDINGS.  THE PRIVATE JUDGE SHALL OVERSEE DISCOVERY AND MAY ENFORCE
ALL DISCOVERY RULES AND ORDER APPLICABLE TO JUDICIAL PROCEEDINGS IN THE SAME
MANNER AS A TRIAL COURT JUDGE.  THE PARTIES AGREE THAT THE SELECTED OR APPOINTED
PRIVATE JUDGE SHALL HAVE THE POWER TO DECIDE ALL ISSUES IN THE ACTION OR
PROCEEDING, WHETHER OF FACT OR OF LAW, AND SHALL REPORT A STATEMENT OF DECISION
THEREON PURSUANT TO THE CALIFORNIA CODE OF CIVIL PROCEDURE § 644(A).  NOTHING IN
THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE
SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL, OR OBTAIN PROVISIONAL
REMEDIES.  THE PRIVATE JUDGE SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE
APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS PARAGRAPH.

 

[remainder of column and page intentionally left blank; signature
page immediately follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

Creditor:

 

NETLIST, INC.

 

Netlist Technology Texas LP, a Texas limited partnership

 

 

 

 

 

 

By:

 

 

By: NETLIST, INC., its general partner

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Bank:

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

OBLIGOR’S AGREEMENT

 

The undersigned Obligor hereby acknowledges receipt of a copy of the foregoing
Subordination Agreement and agrees not to pay any Junior Debt, except as
provided therein.  In the event Obligor breaches this Agreement or any of the
provisions of the foregoing Subordination Agreement, Obligor agrees that, in
addition to all other rights and remedies Bank has, all of the Senior Debt
shall, at Bank’s option and without notice or demand, become immediately due and
payable, unless Bank expressly agrees in writing to waive such breach.  No
waiver by Bank of any breach shall be effective unless in writing signed by one
of Bank’s authorized officers, and no such waiver shall be deemed to extend to
or waive any other or subsequent breach. Obligor further agrees that, at any
time and from time to time, the foregoing Subordination Agreement may be
altered, modified or amended by Bank and the Creditor without notice to Obligor
and without further consent by Obligor.

 

Obligor:

 

NETLIST, INC.

 

Netlist Technology Texas LP, a Texas limited partnership

 

 

 

 

 

 

By:

 

 

By: NETLIST, INC., its general partner

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

[see attached]

 

--------------------------------------------------------------------------------